Atkinson, J.
Since the registration act of 1889 (Acts 1889, p. 106, Civil Code, § 3320) a senior unrecorded deed loses its priority over a subsequent recorded deed from the same vendor, taken for a valuable consideration and without notice of the existence of the older deed. Civil Code (1910), § 4198; Webster v. Black, 142 Ga. 806 (83 S. E. 941); Dix v. Wilkinson, 149 Ga. 103 (99 S. E. 437).
(a) Applying this ruling to the evidence submitted on the trial of the present ease the plaintiff in the court below was entitled to recover, and the verdict for the defendants was unauthorized. The court erred in overruling the plaintiff’s motion for a new trial.

Judgment reversed.


All the Justices concur.